Exhibit 12 West Bancorporation, Inc. Ratios of Earnings (Loss) to Fixed Charges and Preferred Dividends Year Ended December 31 (dollars in thousands) Excluding Interest on Deposits: Income (loss) before income taxes $ ) $ Fixed charges: Interest expense 1/3 of net rent expense Total fixed charges Preferred dividend requirement - Fixed charges and preferred dividends $ Earnings (loss) $ ) $ Ratio of earnings (loss) to fixed charges ) Ratio of earnings (loss) to fixed charges and preferred dividends ) Including Interest on Deposits: Income (loss) before income taxes $ ) $ Fixed charges: Interest expense 1/3 of net rent expense Total fixed charges Preferred dividend requirement - Fixed charges and preferred dividends $ Earnings $ Ratio of earnings to fixed charges Ratio of earnings to fixed charges and preferred dividends 23
